Exhibit 10.1

 

AMENDED AND RESTATED
INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT
BETWEEN
ARES CAPITAL CORPORATION
AND
ARES CAPITAL MANAGEMENT LLC

 

Agreement made this 1st day of June 2006, by and between ARES CAPITAL
CORPORATION, a Maryland corporation (the “Corporation”), and ARES CAPITAL
MANAGEMENT LLC, a Delaware limited liability company (the “Adviser”).

 

WHEREAS, the Corporation is a closed-end management company that has elected to
be treated as a business development company under the Investment Company Act of
1940 (the “Investment Company Act”);

 

WHEREAS, the Adviser is an investment adviser that has registered under the
Investment Advisers Act of 1940 (the “Advisers Act”); and

 

WHEREAS, on September 30, 2004, the Corporation and the Adviser entered into an
Investment Advisory and Management Agreement (the “Original Agreement”),
pursuant to which the Adviser agreed to furnish investment advisory services to
the Corporation, that they now wish to amend and restate in its entirety.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree that the Original Agreement is hereby
amended and restated in its entirety to read as follows (and that the Original
Agreement shall be deemed of no further force and effect whatsoever):

 


1.             DUTIES OF THE ADVISER.


 


(A)           THE CORPORATION HEREBY EMPLOYS THE ADVISER TO ACT AS THE
INVESTMENT ADVISER TO THE CORPORATION AND TO MANAGE THE INVESTMENT AND
REINVESTMENT OF THE ASSETS OF THE CORPORATION, SUBJECT TO THE SUPERVISION OF THE
BOARD OF DIRECTORS OF THE CORPORATION (THE “BOARD”), FOR THE PERIOD AND UPON THE
TERMS HEREIN SET FORTH,


 


(I)            IN ACCORDANCE WITH THE INVESTMENT OBJECTIVES, POLICIES AND
RESTRICTIONS THAT ARE DETERMINED BY THE CORPORATION’S BOARD OF DIRECTORS FROM
TIME TO TIME AND DISCLOSED TO THE ADVISER, WHICH OBJECTIVES, POLICIES AND
RESTRICTIONS SHALL INITIALLY BE THOSE SET FORTH IN THE CORPORATION’S
REGISTRATION STATEMENT ON FORM N-2, FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION (THE “SEC”) ON OCTOBER 12, 2005(THE “REGISTRATION STATEMENT”),


 


(II)           IN ACCORDANCE WITH THE INVESTMENT COMPANY ACT AND


 


(III)          DURING THE TERM OF THIS AGREEMENT IN ACCORDANCE WITH ALL OTHER
APPLICABLE FEDERAL AND STATE LAWS, RULES AND REGULATIONS, AND THE CORPORATION’S
CHARTER AND BY-LAWS.

 

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, the Adviser shall, during the
term and subject to the provisions of this Agreement,

 


(I)            DETERMINE THE COMPOSITION OF THE PORTFOLIO OF THE CORPORATION,
THE NATURE AND TIMING OF THE CHANGES THEREIN AND THE MANNER OF IMPLEMENTING SUCH
CHANGES;


 


(II)           IDENTIFY, EVALUATE AND NEGOTIATE THE STRUCTURE OF THE INVESTMENTS
MADE BY THE CORPORATION;


 


(III)          CLOSE AND MONITOR THE CORPORATION’S INVESTMENTS;


 


(IV)          DETERMINE THE SECURITIES AND OTHER ASSETS THAT THE CORPORATION
WILL PURCHASE, RETAIN, OR SELL;


 


(V)           PERFORM DUE DILIGENCE ON PROSPECTIVE PORTFOLIO COMPANIES; AND


 


(VI)          PROVIDE THE CORPORATION WITH SUCH OTHER INVESTMENT ADVISORY,
RESEARCH AND RELATED SERVICES AS THE CORPORATION MAY, FROM TIME TO TIME,
REASONABLY REQUIRE FOR THE INVESTMENT OF ITS FUNDS.


 

The Adviser shall have the power and authority on behalf of the Corporation to
effectuate its investment decisions for the Corporation, including the execution
and delivery of all documents relating to the Corporation’s investments and the
placing of orders for other purchase or sale transactions on behalf of the
Corporation. In the event that the Corporation determines to incur debt
financing, the Adviser will arrange for such financing on the Corporation’s
behalf, subject to the oversight and approval of the Board. If it is necessary
for the Adviser to make investments on behalf of the Corporation through a
special purpose vehicle, the Adviser shall have authority to create or arrange
for the creation of such special purpose vehicle and to make such investments
through such special purpose vehicle in accordance with the Investment Company
Act.

 


(B)           THE ADVISER HEREBY ACCEPTS SUCH EMPLOYMENT AND AGREES DURING THE
TERM HEREOF TO RENDER THE SERVICES DESCRIBED HEREIN FOR THE COMPENSATION
PROVIDED HEREIN.


 


(C)           SUBJECT TO THE REQUIREMENTS OF THE INVESTMENT COMPANY ACT, THE
ADVISER IS HEREBY AUTHORIZED TO ENTER INTO ONE OR MORE SUB-ADVISORY AGREEMENTS
WITH OTHER INVESTMENT ADVISERS (EACH, A “SUB-ADVISER”) PURSUANT TO WHICH THE
ADVISER MAY OBTAIN THE SERVICES OF THE SUB-ADVISER(S) TO ASSIST THE ADVISER IN
PROVIDING THE INVESTMENT ADVISORY SERVICES REQUIRED TO BE PROVIDED BY THE
ADVISER UNDER SECTION 1(A) OF THIS AGREEMENT. SPECIFICALLY, THE ADVISER MAY
RETAIN A SUB-ADVISER TO RECOMMEND SPECIFIC SECURITIES OR OTHER INVESTMENTS BASED
UPON THE CORPORATION’S INVESTMENT OBJECTIVES AND POLICIES, AND WORK, ALONG WITH
THE ADVISER, IN STRUCTURING, NEGOTIATING, ARRANGING OR EFFECTING THE ACQUISITION
OR DISPOSITION OF SUCH INVESTMENTS AND MONITORING INVESTMENTS ON BEHALF OF THE
CORPORATION, SUBJECT TO THE OVERSIGHT OF THE ADVISER AND THE CORPORATION. THE
ADVISER, AND NOT THE CORPORATION, SHALL BE RESPONSIBLE FOR ANY COMPENSATION
PAYABLE TO ANY SUB-ADVISER. ANY SUB-ADVISORY AGREEMENT ENTERED INTO BY THE
ADVISER SHALL BE IN ACCORDANCE WITH THE REQUIREMENTS OF THE INVESTMENT COMPANY
ACT AND OTHER APPLICABLE FEDERAL AND STATE LAW. NOTHING IN THIS SUBSECTION (C)
WILL OBLIGATE THE ADVISER TO PAY ANY EXPENSES THAT ARE THE EXPENSES OF THE
CORPORATION UNDER SECTION 2.

 

2

--------------------------------------------------------------------------------


 


(D)           THE ADVISER, AND ANY SUB-ADVISER, SHALL FOR ALL PURPOSES HEREIN
PROVIDED EACH BE DEEMED TO BE AN INDEPENDENT CONTRACTOR AND, EXCEPT AS EXPRESSLY
PROVIDED OR AUTHORIZED HEREIN, SHALL HAVE NO AUTHORITY TO ACT FOR OR REPRESENT
THE CORPORATION IN ANY WAY OR OTHERWISE BE DEEMED AN AGENT OF THE CORPORATION.


 


(E)           THE ADVISER SHALL KEEP AND PRESERVE FOR THE PERIOD REQUIRED BY THE
INVESTMENT COMPANY ACT ANY BOOKS AND RECORDS RELEVANT TO THE PROVISION OF ITS
INVESTMENT ADVISORY SERVICES TO THE CORPORATION AND SHALL SPECIFICALLY MAINTAIN
ALL BOOKS AND RECORDS WITH RESPECT TO THE CORPORATION’S PORTFOLIO TRANSACTIONS
AND SHALL RENDER TO THE BOARD SUCH PERIODIC AND SPECIAL REPORTS AS THE BOARD MAY
REASONABLY REQUEST. THE ADVISER AGREES THAT ALL RECORDS THAT IT MAINTAINS FOR
THE CORPORATION ARE THE PROPERTY OF THE CORPORATION AND WILL SURRENDER PROMPTLY
TO THE CORPORATION ANY SUCH RECORDS UPON THE CORPORATION’S REQUEST, PROVIDED
THAT THE ADVISER MAY RETAIN A COPY OF SUCH RECORDS.


 


2.             CORPORATION’S RESPONSIBILITIES AND EXPENSES PAYABLE BY THE
CORPORATION. ALL INVESTMENT PROFESSIONALS OF THE ADVISER AND ITS STAFF, WHEN AND
TO THE EXTENT ENGAGED IN PROVIDING INVESTMENT ADVISORY SERVICES REQUIRED TO BE
PROVIDED BY THE ADVISER UNDER SECTION 1(A), AND THE COMPENSATION AND ROUTINE
OVERHEAD EXPENSES OF SUCH PERSONNEL ALLOCABLE TO SUCH SERVICES, WILL BE PROVIDED
AND PAID FOR BY THE ADVISER AND NOT BY THE CORPORATION. THE CORPORATION WILL
BEAR ALL COSTS AND EXPENSES OF ITS OPERATIONS AND TRANSACTIONS, INCLUDING THOSE
RELATING TO:


 

•                                          organization;

 

•                                          calculating the Corporation’s net
asset value (including the cost and expenses of any independent valuation firm);

 

•                                          expenses incurred by the Adviser
payable to third parties, including agents, consultants or other advisors, in
monitoring financial and legal affairs for the Corporation and in monitoring the
Corporation’s investments and performing due diligence on its prospective
portfolio companies;

 

•                                          interest payable on debt, if any,
incurred to finance the Corporation’s investments;

 

•                                          offerings of the Corporation’s common
stock and other securities;

 

•                                          investment advisory and management
fees;

 

•                                          administration fees, if any, payable
under the Administration Agreement (the “Administration Agreement”) between the
Corporation and Ares Technical Administration, LLC or any successor thereto (the
“Administrator”), the Corporation’s administrator;

 

•                                          fees payable to third parties,
including agents, consultants or other advisors, relating to, or associated
with, evaluating and making investments;

 

•                                          transfer agent and custodial fees;

 

3

--------------------------------------------------------------------------------


 

•                                          federal and state registration fees;

 

•                                          all costs of registration and listing
the Corporation’s shares on any securities exchange;

 

•                                          federal, state and local taxes;

 

•                                          independent directors’ fees and
expenses;

 

•                                          costs of preparing and filing reports
or other documents required by governmental bodies (including the SEC);

 

•                                          costs of any reports, proxy
statements or other notices to stockholders, including printing costs;

 

•                                          the Corporation’s allocable portion
of the fidelity bond, directors and officers/errors and omissions liability
insurance, and any other insurance premiums;

 

•                                          direct costs and expenses of
administration, including printing, mailing, long distance telephone, copying,
secretarial and other staff, independent auditors and outside legal costs; and

 

•                                          all other expenses incurred by the
Corporation or the Administrator in connection with administering the
Corporation’s business (including payments under the Administration Agreement
between the Corporation and the Administrator based upon the Corporation’s
allocable portion of the Administrator’s overhead in performing its obligations
under the Administration Agreement, including rent and the allocable portion of
the cost of the Corporation’s officers and their respective staffs (including
travel expenses)).

 


3.             COMPENSATION OF THE ADVISER. THE CORPORATION AGREES TO PAY, AND
THE ADVISER AGREES TO ACCEPT, AS COMPENSATION FOR THE SERVICES PROVIDED BY THE
ADVISER HEREUNDER, A BASE MANAGEMENT FEE (“BASE MANAGEMENT FEE”) AND AN
INCENTIVE FEE (“INCENTIVE FEE”) AS HEREINAFTER SET FORTH. THE CORPORATION SHALL
MAKE ANY PAYMENTS DUE HEREUNDER TO THE ADVISER OR TO THE ADVISER’S DESIGNEE AS
THE ADVISER MAY OTHERWISE DIRECT. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
ADVISER MAY ELECT, OR THE CORPORATION MAY ADOPT A DEFERRED COMPENSATION PLAN
PURSUANT TO WHICH THE ADVISER MAY ELECT, TO DEFER ALL OR A PORTION OF ITS FEES
HEREUNDER FOR A SPECIFIED PERIOD OF TIME.


 


(A)           THE BASE MANAGEMENT FEE SHALL BE 1.50% PER ANNUM OF THE
CORPORATION’S TOTAL ASSETS (OTHER THAN CASH OR CASH EQUIVALENTS BUT INCLUDING
ASSETS PURCHASED WITH BORROWED FUNDS). FOR SERVICES RENDERED DURING THE PERIOD
COMMENCING FROM OCTOBER 8, 2004 (THE “COMMENCEMENT DATE”), THROUGH AND INCLUDING
THE END OF THE FIRST CALENDAR QUARTER OF THE CORPORATION’S OPERATIONS, THE BASE
MANAGEMENT FEE WILL BE PAYABLE MONTHLY IN ARREARS. FOR SERVICES RENDERED AFTER
SUCH TIME, THE BASE MANAGEMENT FEE WILL BE PAYABLE QUARTERLY IN ARREARS. UNTIL
JANUARY 1, 2005, THE BASE MANAGEMENT FEE WILL BE CALCULATED BASED ON THE INITIAL
VALUE OF

 

4

--------------------------------------------------------------------------------


 


THE CORPORATION’S TOTAL ASSETS AFTER GIVING EFFECT TO THE PURCHASE OF THE
PORTFOLIO ASSETS (THE “PORTFOLIO”) AS CONTEMPLATED BY THE AGREEMENT REGARDING
PURCHASE OF LOAN PORTFOLIO, DATED AS OF SEPTEMBER 16, 2004, BY AND BETWEEN THE
CORPORATION AND ROYAL BANK OF CANADA (OTHER THAN CASH OR CASH EQUIVALENTS BUT
INCLUDING ASSETS PURCHASED WITH BORROWED FUNDS). SUBSEQUENTLY, THE BASE
MANAGEMENT FEE WILL BE CALCULATED BASED ON THE AVERAGE VALUE OF THE
CORPORATION’S TOTAL ASSETS (OTHER THAN CASH OR CASH EQUIVALENTS BUT INCLUDING
ASSETS PURCHASED WITH BORROWED FUNDS) AT THE END OF THE TWO MOST RECENTLY
COMPLETED CALENDAR QUARTERS, AND APPROPRIATELY ADJUSTED FOR ANY SHARE ISSUANCES
OR REPURCHASES DURING THE CURRENT CALENDAR QUARTER. BASE MANAGEMENT FEES FOR ANY
PARTIAL MONTH OR QUARTER WILL BE APPROPRIATELY PRO RATED.


 


(B)           THE INCENTIVE FEE SHALL CONSIST OF TWO PARTS, AS FOLLOWS:


 


(I)            ONE PART WILL BE CALCULATED AND PAYABLE QUARTERLY IN ARREARS
BASED ON THE PRE-INCENTIVE FEE NET INVESTMENT INCOME FOR THE QUARTER.
“PRE-INCENTIVE FEE NET INVESTMENT INCOME” MEANS INTEREST INCOME, DIVIDEND INCOME
AND ANY OTHER INCOME (INCLUDING ANY OTHER FEES (OTHER THAN FEES FOR PROVIDING
MANAGERIAL ASSISTANCE), SUCH AS COMMITMENT, ORIGINATION, STRUCTURING, DILIGENCE
AND CONSULTING FEES OR OTHER FEES THAT THE CORPORATION RECEIVES FROM PORTFOLIO
COMPANIES) ACCRUED BY THE CORPORATION DURING THE CALENDAR QUARTER, MINUS THE
CORPORATION’S OPERATING EXPENSES FOR THE QUARTER (INCLUDING THE BASE MANAGEMENT
FEE, EXPENSES PAYABLE UNDER THE ADMINISTRATION AGREEMENT, AND ANY INTEREST
EXPENSE AND DIVIDENDS PAID ON ANY ISSUED AND OUTSTANDING PREFERRED STOCK, BUT
EXCLUDING THE INCENTIVE FEE).


 

Pre-incentive fee net investment income includes, in the case of investments
with a deferred interest feature (such as market discount, debt instruments with
payment-in-kind interest, preferred stock with payment-in-kind dividends and
zero coupon securities), accrued income that we have not yet received in cash.
Pre-Incentive Fee net investment income does not include any realized capital
gains, realized and unrealized capital losses or unrealized capital appreciation
or depreciation.

 

Pre-Incentive Fee net investment income, expressed as a rate of return on the
value of the Corporation’s net assets (defined as total assets less
indebtedness) at the end of the immediately preceding calendar quarter, will be
compared to a “hurdle rate” of 2.00% per quarter (8% annualized). The
Corporation will pay the Adviser an Incentive Fee with respect to the
Corporation’s pre-Incentive Fee net investment income in each calendar quarter
as follows:

 

(A)          NO INCENTIVE FEE IN ANY CALENDAR QUARTER IN WHICH THE CORPORATION’S
PRE-INCENTIVE FEE NET INVESTMENT INCOME DOES NOT EXCEED THE HURDLE RATE;

 

(B)           100% OF THE CORPORATION’S PRE-INCENTIVE FEE NET INVESTMENT INCOME
WITH RESPECT TO THAT PORTION OF SUCH PRE-INCENTIVE FEE NET INVESTMENT INCOME, IF
ANY, THAT EXCEEDS THE HURDLE RATE BUT IS LESS THAN 2.50% IN ANY CALENDAR QUARTER
(10% ANNUALIZED); AND

 

(C)           20% OF THE AMOUNT OF THE CORPORATION’S PRE-INCENTIVE FEE NET
INVESTMENT INCOME, IF ANY, THAT EXCEEDS 2.50% IN ANY CALENDAR QUARTER (10%
ANNUALIZED).

 

These calculations will be appropriately pro rated for any period of less than
three months and adjusted for any share issuances or repurchases during the
current quarter.

 

5

--------------------------------------------------------------------------------


 


(II)           THE SECOND PART OF THE INCENTIVE FEE (THE “CAPITAL GAINS FEE”)
WILL BE DETERMINED AND PAYABLE IN ARREARS AS OF THE END OF EACH CALENDAR YEAR
(OR UPON TERMINATION OF THIS AGREEMENT AS SET FORTH BELOW), COMMENCING WITH THE
CALENDAR YEAR ENDING ON DECEMBER 31, 2004, AND IS CALCULATED AT THE END OF EACH
APPLICABLE YEAR BY SUBTRACTING (1) THE SUM OF THE CORPORATION’S CUMULATIVE
AGGREGATE REALIZED CAPITAL LOSSES AND AGGREGATE UNREALIZED CAPITAL DEPRECIATION
FROM (2) THE CORPORATION’S CUMULATIVE AGGREGATE REALIZED CAPITAL GAINS, IN EACH
CASE CALCULATED FROM THE COMMENCEMENT DATE. IF SUCH AMOUNT IS POSITIVE AT THE
END OF SUCH YEAR, THEN THE CAPITAL GAINS FEE FOR SUCH YEAR IS EQUAL TO 20.0% OF
SUCH AMOUNT, LESS THE AGGREGATE AMOUNT OF CAPITAL GAINS FEES PAID IN ALL PRIOR
YEARS. IF SUCH AMOUNT IS NEGATIVE, THEN THERE IS NO CAPITAL GAINS FEE FOR SUCH
YEAR. IF THIS AGREEMENT SHALL TERMINATE AS OF A DATE THAT IS NOT A CALENDAR YEAR
END, THE TERMINATION DATE SHALL BE TREATED AS THOUGH IT WERE A CALENDAR YEAR END
FOR PURPOSES OF CALCULATING AND PAYING A CAPITAL GAINS FEE.


 

For purposes of this Section 3(b)(ii):

 

The cumulative aggregate realized capital gains are calculated as the sum of the
differences, if positive, between (a) the net sales price of each investment in
the Corporation’s portfolio when sold and (b) the accreted or amortized cost
basis of such investment.

 

The cumulative aggregate realized capital losses are calculated as the sum of
the amounts by which (a) the net sales price of each investment in the
Corporation’s portfolio when sold is less than (b) the accreted or amortized
cost basis of such investment.

 

The aggregate unrealized capital depreciation is calculated as the sum of the
differences, if negative, between (a) the valuation of each investment in the
Corporation’s portfolio as of the applicable Capital Gains Fee calculation date
and (b) the accreted or amortized cost basis of such investment.

 

This amendment and restatement of the Original Agreement shall not be treated as
such a termination.

 


(III)          PAYMENT OF ANY INCENTIVE FEE OTHERWISE EARNED BY THE ADVISER
SHALL BE DEFERRED (“DEFERRED INCENTIVE FEES”) IF, DURING THE MOST RECENT FOUR
FULL CALENDAR QUARTER PERIOD ENDING ON OR PRIOR TO THE DATE SUCH PAYMENT IS TO
BE MADE, THE SUM OF (A) THE CORPORATION’S AGGREGATE DISTRIBUTIONS TO ITS
STOCKHOLDERS AND (B) THE CHANGE IN THE CORPORATION’S NET ASSETS (BEFORE TAKING
INTO ACCOUNT ANY INCENTIVE FEES PAYABLE DURING THAT PERIOD) IS LESS THAN 8.0% OF
THE CORPORATION’S NET ASSETS AT THE BEGINNING OF SUCH PERIOD. THESE CALCULATIONS
WILL BE APPROPRIATELY PRO RATED FOR THE FIRST THREE CALENDAR QUARTERS AFTER THE
DATE OF THE ORIGINAL AGREEMENT AND ADJUSTED FOR ANY SHARE ISSUANCES OR
REPURCHASES DURING THE RELEVANT PERIOD. ANY DEFERRED INCENTIVE FEES SHALL BE
CARRIED OVER FOR PAYMENT IN SUBSEQUENT CALCULATION PERIODS BY THE CORPORATION,
TO THE EXTENT SUCH PAYMENT COULD BE OTHERWISE BE MADE UNDER THIS AGREEMENT.


 


4.             COVENANTS OF THE ADVISER. THE ADVISER COVENANTS THAT IT IS
REGISTERED AS AN INVESTMENT ADVISER UNDER THE ADVISERS ACT. THE ADVISER AGREES
THAT ITS ACTIVITIES WILL AT ALL TIMES BE IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE FEDERAL AND STATE LAWS GOVERNING ITS OPERATIONS AND
INVESTMENTS.

 

6

--------------------------------------------------------------------------------


 


5.             EXCESS BROKERAGE COMMISSIONS. THE ADVISER IS HEREBY AUTHORIZED,
TO THE FULLEST EXTENT NOW OR HEREAFTER PERMITTED BY LAW, TO CAUSE THE
CORPORATION TO PAY A MEMBER OF A NATIONAL SECURITIES EXCHANGE, BROKER OR DEALER
AN AMOUNT OF COMMISSION FOR EFFECTING A SECURITIES TRANSACTION IN EXCESS OF THE
AMOUNT OF COMMISSION ANOTHER MEMBER OF SUCH EXCHANGE, BROKER OR DEALER WOULD
HAVE CHARGED FOR EFFECTING THAT TRANSACTION, IF THE ADVISER DETERMINES IN GOOD
FAITH, TAKING INTO ACCOUNT SUCH FACTORS AS PRICE (INCLUDING THE APPLICABLE
BROKERAGE COMMISSION OR DEALER SPREAD), SIZE OF ORDER, DIFFICULTY OF EXECUTION,
AND OPERATIONAL FACILITIES OF THE FIRM AND THE FIRM’S RISK AND SKILL IN
POSITIONING BLOCKS OF SECURITIES, THAT SUCH AMOUNT OF COMMISSION IS REASONABLE
IN RELATION TO THE VALUE OF THE BROKERAGE AND/OR RESEARCH SERVICES PROVIDED BY
SUCH MEMBER, BROKER OR DEALER, VIEWED IN TERMS OF EITHER THAT PARTICULAR
TRANSACTION OR ITS OVERALL RESPONSIBILITIES WITH RESPECT TO THE CORPORATION’S
PORTFOLIO, AND CONSTITUTES THE BEST NET RESULTS FOR THE CORPORATION.


 


6.             LIMITATIONS ON THE EMPLOYMENT OF THE ADVISER. THE SERVICES OF THE
ADVISER TO THE CORPORATION ARE NOT EXCLUSIVE, AND THE ADVISER MAY ENGAGE IN ANY
OTHER BUSINESS OR RENDER SIMILAR OR DIFFERENT SERVICES TO OTHERS INCLUDING,
WITHOUT LIMITATION, THE DIRECT OR INDIRECT SPONSORSHIP OR MANAGEMENT OF OTHER
INVESTMENT BASED ACCOUNTS OR COMMINGLED POOLS OF CAPITAL, HOWEVER STRUCTURED,
HAVING INVESTMENT OBJECTIVES SIMILAR TO THOSE OF THE CORPORATION, AND NOTHING IN
THIS AGREEMENT SHALL LIMIT OR RESTRICT THE RIGHT OF ANY MEMBER, MANAGER,
PARTNER, OFFICER OR EMPLOYEE OF THE ADVISER TO ENGAGE IN ANY OTHER BUSINESS OR
TO DEVOTE HIS OR HER TIME AND ATTENTION IN PART TO ANY OTHER BUSINESS, WHETHER
OF A SIMILAR OR DISSIMILAR NATURE, OR TO RECEIVE ANY FEES OR COMPENSATION IN
CONNECTION THEREWITH (INCLUDING FEES FOR SERVING AS A DIRECTOR OF, OR PROVIDING
CONSULTING SERVICES TO, ONE OR MORE OF THE CORPORATION’S PORTFOLIO COMPANIES,
SUBJECT TO APPLICABLE LAW). SO LONG AS THIS AGREEMENT OR ANY EXTENSION, RENEWAL
OR AMENDMENT REMAINS IN EFFECT, THE ADVISER SHALL BE THE ONLY INVESTMENT ADVISER
FOR THE CORPORATION, SUBJECT TO THE ADVISER’S RIGHT TO ENTER INTO SUB-ADVISORY
AGREEMENTS. THE ADVISER ASSUMES NO RESPONSIBILITY UNDER THIS AGREEMENT OTHER
THAN TO RENDER THE SERVICES CALLED FOR HEREUNDER. IT IS UNDERSTOOD THAT
DIRECTORS, OFFICERS, EMPLOYEES AND STOCKHOLDERS OF THE CORPORATION ARE OR MAY
BECOME INTERESTED IN THE ADVISER AND ITS AFFILIATES, AS DIRECTORS, OFFICERS,
EMPLOYEES, PARTNERS, STOCKHOLDERS, MEMBERS, MANAGERS OR OTHERWISE, AND THAT THE
ADVISER AND DIRECTORS, OFFICERS, EMPLOYEES, PARTNERS, STOCKHOLDERS, MEMBERS AND
MANAGERS OF THE ADVISER AND ITS AFFILIATES ARE OR MAY BECOME SIMILARLY
INTERESTED IN THE CORPORATION AS STOCKHOLDERS OR OTHERWISE.


 


7.             RESPONSIBILITY OF DUAL DIRECTORS, OFFICERS AND/OR EMPLOYEES. IF
ANY PERSON WHO IS A MEMBER, MANAGER, PARTNER, OFFICER OR EMPLOYEE OF THE ADVISER
OR THE ADMINISTRATOR IS OR BECOMES A DIRECTOR, OFFICER AND/OR EMPLOYEE OF THE
CORPORATION AND ACTS AS SUCH IN ANY BUSINESS OF THE CORPORATION, THEN SUCH
MEMBER, MANAGER, PARTNER, OFFICER AND/OR EMPLOYEE OF THE ADVISER OR THE
ADMINISTRATOR SHALL BE DEEMED TO BE ACTING IN SUCH CAPACITY SOLELY FOR THE
CORPORATION, AND NOT AS A MEMBER, MANAGER, PARTNER, OFFICER OR EMPLOYEE OF THE
ADVISER OR THE ADMINISTRATOR OR UNDER THE CONTROL OR DIRECTION OF THE ADVISER OR
THE ADMINISTRATOR, EVEN IF PAID BY THE ADVISER OR THE ADMINISTRATOR.


 


8.             LIMITATION OF LIABILITY OF THE ADVISER; INDEMNIFICATION. THE
ADVISER, ITS MEMBERS AND THEIR RESPECTIVE OFFICERS, MANAGERS, PARTNERS, AGENTS,
EMPLOYEES, CONTROLLING PERSONS, MEMBERS AND ANY OTHER PERSON AFFILIATED WITH ANY
OF THEM (COLLECTIVELY, THE “INDEMNIFIED PARTIES”), SHALL NOT BE LIABLE TO THE
CORPORATION FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY THE ADVISER IN
CONNECTION WITH THE PERFORMANCE OF ANY OF ITS DUTIES OR OBLIGATIONS UNDER THIS

 

7

--------------------------------------------------------------------------------


 


AGREEMENT OR OTHERWISE AS AN INVESTMENT ADVISER OF THE CORPORATION, EXCEPT TO
THE EXTENT SPECIFIED IN SECTION 36(B) OF THE INVESTMENT COMPANY ACT CONCERNING
LOSS RESULTING FROM A BREACH OF FIDUCIARY DUTY (AS THE SAME IS FINALLY
DETERMINED BY JUDICIAL PROCEEDINGS) WITH RESPECT TO THE RECEIPT OF COMPENSATION
FOR SERVICES. THE CORPORATION SHALL INDEMNIFY, DEFEND AND PROTECT THE
INDEMNIFIED PARTIES (EACH OF WHOM SHALL BE DEEMED A THIRD PARTY BENEFICIARY
HEREOF) AND HOLD THEM HARMLESS FROM AND AGAINST ALL DAMAGES, LIABILITIES, COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND AMOUNTS REASONABLY PAID
IN SETTLEMENT) INCURRED BY THE INDEMNIFIED PARTIES IN OR BY REASON OF ANY
PENDING, THREATENED OR COMPLETED ACTION, SUIT, INVESTIGATION OR OTHER PROCEEDING
(INCLUDING AN ACTION OR SUIT BY OR IN THE RIGHT OF THE CORPORATION OR ITS
SECURITY HOLDERS) ARISING OUT OF OR OTHERWISE BASED UPON THE PERFORMANCE OF ANY
OF THE ADVISER’S DUTIES OR OBLIGATIONS UNDER THIS AGREEMENT OR OTHERWISE AS AN
INVESTMENT ADVISER OF THE CORPORATION. NOTWITHSTANDING THE FOREGOING PROVISIONS
OF THIS SECTION 8 TO THE CONTRARY, NOTHING CONTAINED HEREIN SHALL PROTECT OR BE
DEEMED TO PROTECT THE INDEMNIFIED PARTIES AGAINST OR ENTITLE OR BE DEEMED TO
ENTITLE THE INDEMNIFIED PARTIES TO INDEMNIFICATION IN RESPECT OF, ANY LIABILITY
TO THE CORPORATION OR ITS SECURITY HOLDERS TO WHICH THE INDEMNIFIED PARTIES
WOULD OTHERWISE BE SUBJECT BY REASON OF WILLFUL MISFEASANCE, BAD FAITH OR GROSS
NEGLIGENCE IN THE PERFORMANCE OF ANY INDEMNIFIED PARTY’S DUTIES OR BY REASON OF
THE RECKLESS DISREGARD OF THE ADVISER’S DUTIES AND OBLIGATIONS UNDER THIS
AGREEMENT (AS THE SAME SHALL BE DETERMINED IN ACCORDANCE WITH THE INVESTMENT
COMPANY ACT AND ANY INTERPRETATIONS OR GUIDANCE BY THE SEC OR ITS STAFF
THEREUNDER).


 


9.             EFFECTIVENESS, DURATION AND TERMINATION OF AGREEMENT. THIS
AGREEMENT SHALL BECOME EFFECTIVE AS OF THE FIRST DATE ABOVE WRITTEN. THIS
AGREEMENT SHALL REMAIN IN EFFECT FOR ONE YEAR AFTER SUCH DATE, AND THEREAFTER
SHALL CONTINUE AUTOMATICALLY FOR SUCCESSIVE ANNUAL PERIODS, PROVIDED THAT SUCH
CONTINUANCE IS SPECIFICALLY APPROVED AT LEAST ANNUALLY BY


 


(A)           THE VOTE OF THE BOARD, OR BY THE VOTE OF STOCKHOLDERS HOLDING A
MAJORITY OF THE OUTSTANDING VOTING SECURITIES OF THE CORPORATION AND


 


(B)           THE VOTE OF A MAJORITY OF THE CORPORATION’S DIRECTORS WHO ARE NOT
PARTIES TO THIS AGREEMENT OR “INTERESTED PERSONS” (AS SUCH TERM IS DEFINED IN
SECTION 2(A)(19) OF THE INVESTMENT COMPANY ACT) OF ANY PARTY TO THIS AGREEMENT,
IN ACCORDANCE WITH THE REQUIREMENTS OF THE INVESTMENT COMPANY ACT. THIS
AGREEMENT MAY BE TERMINATED AT ANY TIME, WITHOUT THE PAYMENT OF ANY PENALTY,
UPON 60 DAYS’ WRITTEN NOTICE, BY THE VOTE OF STOCKHOLDERS HOLDING A MAJORITY OF
THE OUTSTANDING VOTING SECURITIES OF THE CORPORATION, OR BY THE VOTE OF THE
CORPORATION’S DIRECTORS OR BY THE ADVISER.


 

This Agreement will automatically terminate in the event of its “assignment” (as
such term is defined for purposes of Section 15(a)(4) of the Investment Company
Act). The provisions of Section 8 of this Agreement shall remain in full force
and effect, and the Adviser shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement as aforesaid, the Adviser shall be
entitled to any amounts owed under Section 3 through the date of termination or
expiration and Section 8 shall continue in full force and effect and apply to
the Adviser and its representatives as and to the extent applicable.

 

8

--------------------------------------------------------------------------------


 


10.           AMENDMENTS OF THIS AGREEMENT. THIS AGREEMENT MAY NOT BE AMENDED OR
MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY ALL PARTIES HERETO, BUT
THE CONSENT OF THE CORPORATION MUST BE OBTAINED IN CONFORMITY WITH THE
REQUIREMENTS OF THE INVESTMENT COMPANY ACT.


 


11.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING WITHOUT
LIMITATION SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(B), AND THE APPLICABLE PROVISIONS
OF THE INVESTMENT COMPANY ACT, IF ANY. TO THE EXTENT THAT THE APPLICABLE LAWS OF
THE STATE OF NEW YORK, OR ANY OF THE PROVISIONS HEREIN, CONFLICT WITH THE
APPLICABLE PROVISIONS OF THE INVESTMENT COMPANY ACT, IF ANY, THE LATTER SHALL
CONTROL. THE PARTIES UNCONDITIONALLY AND IRREVOCABLY CONSENT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS LOCATED IN THE STATE OF NEW YORK AND WAIVE ANY
OBJECTION WITH RESPECT THERETO, FOR THE PURPOSE OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


12.           NO WAIVER. THE FAILURE OF EITHER PARTY TO ENFORCE AT ANY TIME FOR
ANY PERIOD THE PROVISIONS OF OR ANY RIGHTS DERIVING FROM THIS AGREEMENT SHALL
NOT BE CONSTRUED TO BE A WAIVER OF SUCH PROVISIONS OR RIGHTS OR THE RIGHT OF
SUCH PARTY THEREAFTER TO ENFORCE SUCH PROVISIONS, AND NO WAIVER SHALL BE BINDING
UNLESS EXECUTED IN WRITING BY ALL PARTIES HERETO.


 


13.           SEVERABILITY. IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY LAW OR PUBLIC POLICY, ALL
OTHER TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL
FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY
PARTY.


 


14.           HEADINGS. THE DESCRIPTIVE HEADINGS CONTAINED IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


15.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WHEN EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
INSTRUMENT AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 


16.           NOTICES. ALL NOTICES, REQUESTS, CLAIMS, DEMANDS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN OR MADE (AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE UPON RECEIPT) BY DELIVERY IN
PERSON, BY OVERNIGHT COURIER SERVICE (WITH SIGNATURE REQUIRED), BY FACSIMILE, OR
BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID, RETURN RECEIPT REQUESTED) TO
THE RESPECTIVE PARTIES AT THEIR RESPECTIVE PRINCIPAL EXECUTIVE OFFICE ADDRESSES.


 


17.           ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERTAKINGS (INCLUDING THE ORIGINAL AGREEMENT), BOTH
WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO SUCH SUBJECT MATTER.

 

9

--------------------------------------------------------------------------------


 

18.           Certain Matters of Construction.

 


(A)           THE WORDS “HEREOF”, “HEREIN”, “HEREUNDER” AND WORDS OF SIMILAR
IMPORT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
SECTION OR PROVISION OF THIS AGREEMENT, AND REFERENCE TO A PARTICULAR SECTION OF
THIS AGREEMENT SHALL INCLUDE ALL SUBSECTIONS THEREOF.


 


(B)           DEFINITIONS SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND
PLURAL FORMS OF THE TERMS DEFINED, AND REFERENCES TO THE MASCULINE, FEMININE OR
NEUTER GENDER SHALL INCLUDE EACH OTHER GENDER.


 


(C)           THE WORD “INCLUDING” SHALL MEAN INCLUDING WITHOUT LIMITATION.


 


 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

 

ARES CAPITAL CORPORATION

 

 

 

 

By:

/s/ Michael J. Arougheti

 

 

 

Name:

Michael J. Arougheti

 

 

Title:

President

 

 

 

 

 

 

 

ARES CAPITAL MANAGEMENT LLC

 

 

 

 

By:

/s/ Daniel F. Nguyen

 

 

 

Name:

Daniel F. Nguyen

 

 

Title:

Chief Financial Officer

 

11

--------------------------------------------------------------------------------